DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higano et al. (US Pub. 20220057664 and hereafter Higano).
As per claim 1, Higano teaches (in figures 1-21) a display device (1), comprising: a liquid crystal panel (2); a light source (3) comprising two light emitting elements (7-R/G/B and 7-IR) emitting two lights (visible light L1 and infrared/near-infrared L2 see paragraph 74) with different wavelengths to the liquid crystal panel (see paragraph 74); and an optical sensor (6), sensing one of the two lights (see paragraph 131 and figure 17), wherein all photosensitive elements of the optical sensor do not detect another one of the two lights (see paragraph 58 and 147); wherein the light source is disposed between the liquid crystal panel and the optical sensor.
Regarding the functional limitation “wherein all photosensitive elements of the optical sensor do not detect another one of the two lights” since the structure of the device of Higano is identical to the claimed structure, the device of Higano is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the wavelength selection filter 4 can be adjusted to block different wavelengths additionally the LEDs 7-G, 7-R, 7-B, and 7-IR are individually controllable and therefore capable of performing the recited function.
As per claim 2, Higano teaches (in figures 1-21) that the one of the two lights (infrared) has a wavelength greater than a wavelength of another one of the two lights (visible)(see figure 17 and paragraph  131).
As per claim 3, Higano teaches (in figures 1-21) that the one of the two lights (infrared) is an invisible light and the another one of the two lights (visible) is a visible light (see figure 17 and paragraph 131).
As per claim 4, Higano teaches (in figures 1-21) that the invisible light is an infrared light (see figure 17 and paragraph 131).
As per claim 6, Higano teaches (in figures 1-21) that the light source (6) is a direct-type light source (see figures and paragraph 44).
As per claim 7, Higano teaches (in figures 1-21) that the optical sensor (6) is manufactured by a thin film process (see paragraph 118).
As per claim 8, Higano teaches (in figures 1-21) a collimator (5) disposed between the light source (3) and the optical sensor (6).
As per claim 9, Higano teaches (in figures 1-21) that the collimator (5) comprises a light blocking layer having a plurality of through holes (51 see paragraph 46).
As per claim 10, Higano teaches (in figures 1-21) that the optical sensor comprises a plurality of thin film transistors (TrA see paragraph 118), and one of the through holes corresponds to at least one of the thin film transistors (see paragraph 93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US Pub. 20220057664 and hereafter Higano) as applied to claim 1 above an in further view of Weng et al. (US Pub. 20200183211 and hereafter Weng). 
As per claim 5, Higano teaches (in figures 1-21) that the light source (6) is a direct-type light source (see figures and paragraph 44).
Higano does not specifically teach that the light source is an edge-type light source.
	However, Weng teaches (in figures 2 and 9) that an edge lit light source (30 in figure 9) is a functional equivalent to a direct-type light source (30 in figure 2) as they provide the same function of providing display light to the display panel. 
	Therefore, because these two arrangements were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious to replace the direct-type light source in Weng with an edge-type light source.

Claim 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US Pub. 20220057664 and hereafter Higano) in view of Bae et al. (US Pub. 20160266695 and hereafter Bae).
As per claim 11, Higano teaches (in figures 1-21) a display device (1), comprising: a liquid crystal panel (2); a light source (3) comprising a first light emitting element (7-R/G/B) and a second light emitting element (7-IR) emitting a light (visible) and another light (infrared see paragraph 74) to the liquid crystal panel; wherein a wavelength of the light is different from a wavelength of the another light; and an optical sensor (6) sensing one of the light and the another light (see paragraph 131 and figure 17); wherein the light source is disposed between the liquid crystal panel and the optical sensor.
Higano does not teach that the second light emitting element comprises a wavelength conversion layer disposed on a light emitting element wherein the wavelength conversion layer converts a part of the light into another light, and the wavelength conversion layer allows another part of the light to pass through. 
However, Bae teaches (in figures 1-5) providing a light conversion layer (120) instead of IR light emitting light sources. Wherein the light conversion layer converts a part of light (blue) into another light (infrared), and the wavelength conversion layer allows another part (light other than the specific wavelength of blue) of the light to pass through (paragraph 83). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the IR light emitting light sources in Higano with the light conversion layer of Bae in order to simplify the manufacturing process of the light emitting elements and increase the amount of light received by the optical sensor as taught by Bae (paragraph 75). 
As per claim 12, Higano in view of Bae teaches that the wavelength of the another light (infrared) is greater than the wavelength of the light (visible) (see figure 17 and paragraph 131 in Higano and paragraph 83 in Bae).
As per claim 13, Higano in view of Bae teaches that the another light (infrared) is an invisible light and the light (visible) is a visible light (see figure 17 and paragraph 131 in Higano and paragraph 83 in Bae).
As per claim 14, Higano in view of Bae teaches that the invisible light is an infrared light (see figure 17 and paragraph 131 in Higano and paragraph 83 in Bae).
As per claim 16, Higano in view of Bae teaches that the light source (6 in Higano as modified by Bae) is a direct-type light source (see figures and paragraph 44 in Higano) and when viewed from a direction perpendicular to a display surface of the display device, the wavelength conversion layer (120 from Bae) completely covers the light source (see figure 3 in Bae).
As per claim 17, Higano in view of Bae teaches a collimator (5 in Higano) disposed between the light source (3 in Higano as modified by Bae) and the optical sensor (6 in Higano).
As per claim 18, Higano in view of Bae teaches that the light source (3 in Higano as modified by Bae) further comprises an optical film (OC in Higano), and the wavelength conversion layer (120 from Bae) located above the light emitting element. 
Higano in view of Bae does not specifically teach that the wavelength conversion layer is disposed between the light emitting element and the optical film.
	However, one of ordinarily skilled in the art would have recognized that the wavelength conversion layer would perform the same operation of converting visible light to infrared light regardless of where the wavelength conversion layer is provided above the light emitting element. Further it appears that any number of arrangements would work equally as well.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to set the location of the wavelength conversion layer to be between the light emitting element and the optical film, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As per claim 19, Higano in view of Bae teaches the wavelength conversion layer (120 from Bae) located above the light emitting element. 
Higano in view of Bae does not specifically teach that the wavelength conversion layer is disposed between the light source and the liquid crystal panel.
	However, one of ordinarily skilled in the art would have recognized that the wavelength conversion layer would perform the same operation of converting visible light to infrared light regardless of where the wavelength conversion layer is provided above the light emitting element. Further it appears that any number of arrangements would work equally as well.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to set the location of the wavelength conversion layer to be between the light emitting element and the liquid crystal panel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As per claim 20, Higano in view of Bae teaches the wavelength conversion layer (120 from Bae) located above the light emitting element. 
Higano in view of Wang does not specifically teach that the liquid crystal panel is disposed between the light source and the wavelength conversion layer.
However, one of ordinarily skilled in the art would have recognized that the wavelength conversion layer would perform the same operation of converting visible light to infrared light regardless of where the wavelength conversion layer is provided above the light emitting element. Further it appears that any number of arrangements would work equally as well.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to set the location of the wavelength conversion layer such that the liquid crystal panel is disposed between the light source and the wavelength conversion layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US Pub. 20220057664 and hereafter Higano) and Bae et al. (US Pub. 20160266695 and hereafter Bae) as applied to claim 11 above an in further view of Weng et al. (US Pub. 20200183211 and hereafter Weng). 
As per claim 15, Higano in view of Wang teaches that the light source (6 in Higano as modified by Bae) is a direct-type light source (see figures and paragraph 44).
Higano does not specifically teach that the light source is an edge-type light source.
	However, Weng teaches (in figures 2 and 9) that an edge lit light source (30 in figure 9) is a functional equivalent to a direct-type light source (30 in figure 2) as they provide the same function of providing display light to the display panel. 
	Therefore, because these two arrangements were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious to replace the direct-type light source in Weng with an edge-type light source.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to claims 1-10 that the cited references do no teach every limitation of the claimed invention. Specifically, applicant argues that Higano fails to teach the limitation “wherein all photosensitive elements of the optical sensor do not detect another one of the two lights”. This argument is unpersuasive. As show in the rejection above the argued limitation is a functional limitation and since the structure of the device of Higano is identical to the claimed structure, the device of Higano is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the wavelength selection filter 4 can be adjusted to block different wavelengths additionally the LEDs 7-G, 7-R, 7-B, and 7-IR are individually controllable and therefore capable of performing the recited function. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871